 Case 8:21-cv-00150-CEH-CPT Document 7 Filed 02/17/21 Page 1 of 5 PageID 30




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

                                  IN ADMIRALTY

In the Matter of SARASOTA YOUTH
SAILING PROGRAM, INC., as owner of
the Caribe I, a 2011 Caribe DL20 motor vessel
bearing hull identification number
EMDU0004K011 and Florida Registration:                Case No. 8:21-cv-00150-CEH-CPT
FL 6031, together with its Engines, Tackle,
Appurtenances, Equipment, & Etc., in a
cause for Exoneration from or Limitation of
Liability,

      Petitioner.
________________________________________/

       ORDER APPROVING AD INTERIM STIPULATION OF
VALUE AND DIRECTING ISSUANCE OF MONITION AND INJUNCTION

      Before the Court is the Petitioner’s Motion to Approve Ad Interim Stipulation[ ] and

for a Monition and Injunction.    (Doc. 4).     For the reasons discussed below, the

Petitioner’s motion is granted as described herein.

                                           I.

      Petitioner Sarasota Youth Sailing Program, Inc. (Petitioner) is the owner of a

2011 Caribe DL20 motor vessel (EMDU0004K011) (the Vessel), which was involved

in a maritime incident on or about November 21, 2020, in Sarasota Bay (the Incident).

(Doc. 1 at 2). The Incident allegedly resulted in the death of one sailor and injuries

to other mariners in the area surrounding the vessel. Id.
    Case 8:21-cv-00150-CEH-CPT Document 7 Filed 02/17/21 Page 2 of 5 PageID 31




        On January 20, 2021, the Petitioner filed a complaint seeking to minimize, if

not eliminate altogether, its exposure to any liability arising from the Incident pursuant

to the Limitation of Liability Act, 46 U.S.C. §§ 30501–30512, Rule F of the

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules

of Civil Procedure (Supplemental Rule F), and Rule 7 of the former Local Rules for

the Middle District of Florida.1 Id.

        Contemporaneously with the filing of its complaint, the Petitioner submitted an

Ad Interim Stipulation for Costs and Value (Ad Interim Stipulation) as security for any

claims stemming from the Incident. (Doc. 3). The Petitioner represents in the Ad

Interim Stipulation that the post-loss value of the Vessel and its pending freight was

$30,000, and that the Federal Insurance Company (FIC) guarantees payment of any

potential obligations in this action up to $30,000. Id.

        By way of the instant motion, the Petitioner now requests that the Court (1)

approve the Ad Interim Stipulation; (2) issue a monition directing all potential

claimants to join the action; and (3) impose an injunction under Supplemental Rule F

precluding the further prosecution of any proceedings against the Petitioner arising

from any claims subject to limitation; and (4) direct any such claimants to file their



1
  The Court notes that former Local Rule 7 is no longer in effect following the adoption of the
new Local Rules as of February 1, 2021. Pursuant to new Local Rule 1.03(a), the Admiralty and
Maritime Practice Manual now governs admiralty and maritime practice in the Middle District of
Florida. M.D. Fla. R. 1.03(a).

                                              2
 Case 8:21-cv-00150-CEH-CPT Document 7 Filed 02/17/21 Page 3 of 5 PageID 32




claims in accordance with Supplemental Rule F. (Docs. 4, 43).

                                          II.

      Upon due consideration of the matter, it is hereby ORDERED:

      1.     The Ad Interim Stipulation for the value of the Petitioner’s interest in the

Vessel and its pending freight, in the amount of Thirty Thousand Dollars and Zero

Cents ($30,000) and including court costs and interest at the rate of six percent (6%)

per annum from the date hereof, filed by the Petitioner as principal, and FIC as surety,

is accepted as adequate security and is approved as to form and quantum.

      2.     The Petitioner and any claimant who may properly become a party

hereto may contest the amount or value of the Petitioner’s interest in the Vessel as

fixed in the Ad Interim Stipulation; may move the Court for due appraisal of said

interest; and may apply to have the amount of said stipulation increased or decreased,

as the case may be, upon the Court’s determination of the amount or value of said

interest or to carry out the provisions of 46 U.S.C. §§ 30501–30512, for personal

injuries, property damage, or any other claims resulting from the Incident.

      3.     If the amount of the Ad Interim Stipulation is not disputed by any

claimant, the Ad Interim Stipulation shall stand as a stipulation for value and an

appraisal shall not be required.

      4.     The Clerk of Court shall issue the attached Monition advising and

admonishing all persons or corporations asserting claims for any and all losses,

damages, injuries, deaths, or destruction allegedly resulting from the Incident, to file
                                           3
 Case 8:21-cv-00150-CEH-CPT Document 7 Filed 02/17/21 Page 4 of 5 PageID 33




their respective claims with the Clerk of Court, United States District Court for the

Middle District of Florida, located at 801 North Florida Avenue, Tampa, Florida

33602 on or before April 30, 2021, and to serve or mail copies thereof to the

Petitioner’s attorneys, David N. Gambach and Evan S. Gutwein of Hamilton, Miller,

& Birthisel, LLP, 150 Southeast Second Avenue, Suite 1200, Miami, Florida 33131,

or be defaulted. If any claimant desires to contest the Petitioner’s right to exoneration

from or limitation of liability, such claimant(s) shall file and serve on the Petitioner’s

counsel an answer to the complaint on or before said date, unless his/her claim has

included an answer to the complaint so designated, or be defaulted.

      5.     The Notice of Monition in the form required by Supplemental Rule F

and the Admiralty and Maritime Practices Manual shall be published in a newspaper

of general circulation in Sarasota County once a week for four (4) consecutive weeks

prior to the date fixed for the filing of claims in accordance with Supplemental Rule F

and the Admiralty and Maritime Practice Manual.

      6.     No later than the date of the second weekly publication, the Petitioner

shall mail a copy of said notice to every person or corporation known by the Petitioner

to have a claim against them arising out of the Incident set forth in the complaint. In

addition, the Petitioner shall mail said notice to the decedent at the decedent’s last

known address and also to any person who shall be known to have made any claim

on account of such death.


                                            4
 Case 8:21-cv-00150-CEH-CPT Document 7 Filed 02/17/21 Page 5 of 5 PageID 34




       7.     The commencement or further prosecution of any action or proceeding

against the Petitioner, the Vessel, or other property of the Petitioner with respect to

any claims for which the Petitioner seeks exoneration from or limitation of liability

herein, including any claim arising out of or incident to or connected with any loss,

damage, injury, death, or destruction, more fully described in the complaint, be and

the same is hereby restrained, stayed, and enjoined until the hearing and determination

of this action.

       8.     Service of this Order as a restraining order in this District may be made

in the usual manner as in any other federal district by delivery by the United States

Marshal of a certified copy of this Order on the person(s) to be restrained or to their

respective attorney(s), or alternatively, by mailing a conformed copy of the Order to

the person(s) to be restrained or to their respective counsel.

       DONE and ORDERED in Tampa, Florida, this 17th day of February 2021.




Copies to:
Counsel of record




                                            5
